PER CURIAM.
We affirm the burglary conviction of defendant-appellant Nestor A. Garcia.
On the first issue, we reject the claim of error. It does not appear that the argument now made on appeal was clearly presented to the trial judge. See Castor v. State, 365 So.2d 701, 703 (Fla.1978).
As to the defendant’s second and third points, we conclude that the trial court acted within discretion in excluding evidence of claimed prior bad acts by the victim. See Chaudoin v. State, 707 So.2d 813 (Fla. 5th DCA 1998).
We find no error in the scope of the Richardson* hearing and the trial court’s rulings thereunder.
Affirmed.

 Richardson v. State, 246 So.2d 771 (Fla.1971).